           Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 1 of 10




     David Krieger, Esq.
 1
     Nevada Bar No. 9086
 2   Shawn Miller, Esq.
     Nevada Bar No. 7825
 3
     KRIEGER LAW GROUP, LLC
 4   2850 W. Horizon Ridge Parkway
     Suite 200
 5
     Henderson, Nevada 89052
 6   Phone: (702) 848-3855
     Email: dkrieger@kriegerlawgroup.com
 7
     Email: smiller@kriegerlawgroup.com
 8
     SHAMIS & GENTILE, P.A.
 9   Andrew J. Shamis, Esq. (pro hac vice forthcoming)
10   14 NE 1st Avenue, Suite 705
     Miami, Florida 33132
11   Telephone: 305-479-2299
12   ashamis@shamisgentile.com
13   Counsel for Plaintiff and Proposed Class
14
                             UNITED STATES DISTRICT COURT
15                               DISTRICT OF NEVADA
16
     SOPHIA MENDEZ,                                  Case No. 2:21-CV-00081-KJD-EJY
17   individually and on behalf of all others
     similarly situated,                             CLASS ACTION
18
                Plaintiff,                           FIRST AMENDED COMPLAINT
19                                                   FOR VIOLATIONS OF THE
     vs.                                             TELEPHONE CONSUMER
20                                                   PROTECTION ACT, 47 U.S.C. §§
     SILVER SAGE WELLNESS LLC, a                     227, ET SEQ. (TCPA)
21   Nevada limited liability company,
22              Defendant.                           JURY TRIAL DEMANDED
23

24

25

26
27

28
                             CLASS ACTION AMENDED COMPLAINT
           Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 2 of 10




 1                      CLASS ACTION AMENDED COMPLAINT
 2          1.     Plaintiff, Sophia Mendez, brings this action against Defendant, Silver Sage
 3   Wellness LLC, to secure redress for violations of the Telephone Consumer Protection
 4   Act (“TCPA”), 47 U.S.C. § 227.
 5                               NATURE OF THE ACTION
 6          2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8          3.     Defendant is a cannabis dispensary. To promote its services, Defendant
 9   engages in aggressive unsolicited marketing, harming thousands of consumers in the
10   process.
11          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14   damages on behalf of herself and members of the Class, and any other available legal
15   or equitable remedies.
16                              JURISDICTION AND VENUE
17          5.     This Court has federal question subject matter jurisdiction over this action
18   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20          6.     The Court has personal jurisdiction over Defendant and venue is proper
21   in this District because Defendant directs, markets, and provides its business activities
22   to this District, and because Defendant’s unauthorized marketing scheme was directed
23   by Defendant to consumers in this District, including Plaintiff.
24                                           PARTIES
25          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
26   resident of Clark County, Nevada.
27

28                                         2
                            CLASS ACTION AMENDED COMPLAINT
          Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 3 of 10




 1         8.     Defendant is a Nevada limited liability company whose principal office is
 2   located at 4626 West Charleston, Las Vegas, Nevada 89102. Defendant directs, markets,
 3   and provides its business activities throughout the United States, including throughout
 4   the state of Nevada.
 5         9.     Unless otherwise indicated, the use of Defendant’s name in this
 6   Complaint includes all agents, employees, officers, members, directors, heirs,
 7   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
 8   and insurers of Defendant.
 9                                FACTUAL ALLEGATIONS
10         10.    Beginning on or about June 14, 2020, Defendant sent numerous
11   telemarketing text messages to Plaintiff’s cellular telephone number ending in 0275 (the
12   “0275 Number”) including the below:
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                         3
                            CLASS ACTION AMENDED COMPLAINT
           Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 4 of 10




 1          11.    Defendant’s text messages were transmitted to Plaintiff’s cellular
 2   telephone, and within the time frame relevant to this action.
 3          12.    Defendant’s text messages constitute telemarketing because they
 4   encouraged the future purchase or investment in property, goods, or services, i.e.,
 5   selling Plaintiff cannabis products.
 6          13.    The information contained in the text messages advertises Defendant’s
 7   various discounts and promotions, which Defendant sends to promote its business.
 8          14.    Plaintiff received the subject texts within this judicial district and,
 9   therefore, Defendant’s violation of the TCPA occurred within this district. Upon
10   information and belief, Defendant caused other text messages to be sent to individuals
11   residing within this judicial district.
12          15.    At no point in time did Plaintiff provide Defendant with her express
13   written consent to be contacted.
14          16.    Plaintiff is the subscriber and sole user of the 0275 Number and is
15   financially responsible for phone service to the 0275 Number.
16          17.    Plaintiff has been registered with the national do not call registry since
17   August 15, 2019 and at all times relevant to this action.
18          18.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
19   that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
20   telephone subscriber who has registered his or her telephone number on the national
21   do-not-call registry of persons who do not wish to receive telephone solicitations that
22   is maintained by the federal government.”
23          19.    The text messages originated from telephone number 218-656-6197, a
24   number which upon information and belief is owned and operated by Defendant or on
25   behalf of Defendant.
26          20.    Defendant’s unsolicited text messages caused Plaintiff actual harm,
27   including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
28                                          4
                             CLASS ACTION AMENDED COMPLAINT
           Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 5 of 10




 1   trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and
 2   caused disruption to her daily life.
 3                                  CLASS ALLEGATIONS
 4          PROPOSED CLASS
 5          21.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
 6   on behalf of herself and all others similarly situated.
 7          22.    Plaintiff brings this case on behalf of the Class defined as follows:
 8                 Do Not Call Registry Class: All persons in the
                   United States who from four years prior to the filing
 9                 of this action (1) were sent a text message by or on
                   behalf of Defendant; (2) more than one time within
10                 any 12-month period; (3) where the person’s
                   telephone number had been listed on the National
11                 Do Not Call Registry for at least thirty days; (4) for
                   the purpose of selling Defendant’s products and
12                 services; and (5) for whom Defendant claims (a) it
                   did not obtain prior express written consent, or (b)
13                 it obtained prior express written consent in the
                   same manner as Defendant claims it supposedly
14                 obtained prior express written consent to call the
                   Plaintiff.
15
            23.    Defendant and its employees or agents are excluded from the Class.
16
     Plaintiff does not know the number of members in the Class but believes the Class
17
     members number in the several thousands, if not more.
18
            NUMEROSITY
19
            24.    Upon information and belief, Defendant has placed violative calls to
20
     cellular telephone numbers belonging to thousands of consumers throughout the
21
     United States who are registered on the Do Not Call registry. The members of the Class,
22
     therefore, are believed to be so numerous that joinder of all members is impracticable.
23
            25.    The exact number and identities of the members of the Class are unknown
24
     at this time and can only be ascertained through discovery. Identification of the Class
25
     members is a matter capable of ministerial determination from Defendant’s call records.
26
            COMMON QUESTIONS OF LAW AND FACT
27

28                                         5
                            CLASS ACTION AMENDED COMPLAINT
            Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 6 of 10




 1            26.   There are numerous questions of law and fact common to members of
 2   the Class which predominate over any questions affecting only individual members of
 3   the Class. Among the questions of law and fact common to the members of the Class
 4   are:
 5                  a) Whether Defendant violated 47 C.F.R. § 64.1200(c);
 6                  b) Whether Defendant is liable for damages, and the amount of such
 7                     damages; and
 8                  c) Whether Defendant should be enjoined from such conduct in the
 9                     future.
10                  The common questions in this case are capable of having common
11                  answers. If Plaintiff’s claim that Defendant routinely transmits text
12                  messages to telephone numbers on the Do Not Call registry, Plaintiff
13                  and the Class members will have identical claims capable of being
14                  efficiently adjudicated and administered in this case. TYPICALITY
15            27.   Plaintiff’s claims are typical of the claims of the Class members, as they
16   are all based on the same factual and legal theories.
17            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
18            28.   Plaintiff is a representative who will fully and adequately assert and protect
19   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
20   an adequate representative and will fairly and adequately protect the interests of the
21   Class.
22            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
23            29.   A class action is superior to all other available methods for the fair and
24   efficient adjudication of this lawsuit, because individual litigation of the claims of all
25   members of the Class is economically unfeasible and procedurally impracticable. While
26   the aggregate damages sustained by the Class are in the millions of dollars, the individual
27   damages incurred by each member of the Class resulting from Defendant’s wrongful
28                                         6
                            CLASS ACTION AMENDED COMPLAINT
            Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 7 of 10




 1   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
 2   individual Class members prosecuting their own separate claims is remote, and, even if
 3   every member of the Class could afford individual litigation, the court system would be
 4   unduly burdened by individual litigation of such cases.
 5           30.      The prosecution of separate actions by members of the Class would create
 6   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
 7   Defendant. For example, one court might enjoin Defendant from performing the
 8   challenged acts, whereas another may not. Additionally, individual actions may be
 9   dispositive of the interests of the Class, although certain class members are not parties
10   to such actions.
                                            COUNT I
11
                            Violation of the TCPA, 47 U.S.C. § 227
12                 (On Behalf of Plaintiff and the Do Not Call Registry Class)
13           31.      Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
14   forth herein.
15           32.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
16   that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
17   telephone subscriber who has registered his or her telephone number on the national
18   do-not-call registry of persons who do not wish to receive telephone solicitations that
19   is maintained by the federal government.”
20           33.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable
21   to any person or entity making telephone solicitations or telemarketing calls to wireless
22   telephone numbers.” 1
23           34.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
24   initiate any call for telemarketing purposes to a residential telephone subscriber unless
25

26   1
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report
     and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf

28                                              7
                                 CLASS ACTION AMENDED COMPLAINT
           Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 8 of 10




 1   such person or entity has instituted procedures for maintaining a list of persons who
 2   request not to receive telemarketing calls made by or on behalf of that person or entity.”
 3          35.    Any “person who has received more than one telephone call within any
 4   12-month period by or on behalf of the same entity in violation of the regulations
 5   prescribed under this subsection may” may bring a private action based on a violation
 6   of said regulations, which were promulgated to protect telephone subscribers’ privacy
 7   rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
 8          36.    Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
 9   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do
10   Not Call Registry Class members who registered their respective telephone numbers on
11   the National Do Not Call Registry, a listing of persons who do not wish to receive
12   telephone solicitations that is maintained by the federal government.
13          37.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
14   Call Registry Class received more than one telephone call in a 12-month period made
15   by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above.
16   As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
17   Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
18   entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. §
19   64.1200.
20          38.    To the extent Defendant’s misconduct is determined to be willful and
21   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
22   statutory damages recoverable by the members of the Do Not Call Registry Class.
23                                  PRAYER FOR RELIEF
24          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
25   following relief:
26
27

28                                        8
                           CLASS ACTION AMENDED COMPLAINT
          Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 9 of 10




 1             a) An order certifying this case as a class action on behalf of the Class as
 2                defined above, and appointing Plaintiff as the representative of the Class
 3                and Plaintiff’s counsel as Class Counsel;
 4             b) An award of actual and statutory damages for Plaintiff and each member
 5                of the Class;
 6             c) An order declaring that Defendant’s actions, set out above, violate the
 7                TCPA;
 8             d) An injunction requiring Defendant to cease all unsolicited text messaging
 9                activity, and to otherwise protect the interests of the Class;
10             e) Such further and other relief as the Court deems necessary.
11                                     JURY DEMAND
12           Plaintiff hereby demands a trial by jury.
13                     DOCUMENT PRESERVATION DEMAND
14           Plaintiff demands that Defendants take affirmative steps to preserve all records,
15   lists, electronic databases or other itemizations associated with the allegations herein,
16   including all records, lists, electronic databases or other itemizations in the possession
17   of any vendors, individuals, and/or companies contracted, hired, or directed by
18   Defendant to assist in sending the alleged communications.
19

20   Dated: April 15, 2021
21

22   Respectfully submitted,
23
     By: /s/ David Krieger_
24   David Krieger, Esq.
     Nevada Bar No. 9086
25
     Shawn Miller, Esq.
26   Nevada Bar No. 7825
     KRIEGER LAW GROUP, LLC
27

28                                          9
                             CLASS ACTION AMENDED COMPLAINT
          Case 2:21-cv-00081-KJD-EJY Document 12 Filed 04/15/21 Page 10 of 10




     2850 W. Horizon Ridge Parkway
 1
     Suite 200
 2   Henderson, Nevada 89052
     Phone: (702) 848-3855
 3
     Email: dkrieger@kriegerlawgroup.com
 4   Email: smiller@kriegerlawgroup.com
 5

 6   SHAMIS & GENTILE, P.A.
     Andrew J. Shamis, Esq. (pro hac vice forthcoming)
 7   14 NE 1st Avenue, Suite 705
 8   Miami, Florida 33132
     Telephone: 305-479-2299
 9   ashamis@shamisgentile.com
10   Counsel for Plaintiff and the Proposed Class
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                           10
                              CLASS ACTION AMENDED COMPLAINT
